WENTWORTH, Judge.
Appellant seeks review of an order entered by the Public Service Commission upon appellant’s application for a water and sewer permit. We find that the Commission has failed to provide a clear point of entry into the administrative process and we therefore reverse the order appealed.
Appellant applied for certificates to operate a water and sewer utility to service a portion of Lee County, Florida; after much deliberation the Commission granted the certificates but authorized only such revenue as would “allow the utility to recover estimated operation and maintenance expenses and depreciation.” The Commission argues on appeal that it was unable to determine a more reasonable rate of return without further information as to appellant’s capital structure, and that appellant should have petitioned for Commission reconsideration whereby such further information could have been presented. However, the Commission order did not indicate that further information was necessary, nor did the order articulate appellant’s right to request a § 120.57, Florida Statutes, hearing, or the applicable time limit for such a request, or the applicable procedural rules. The Commission has thereby failed to provide appellant with a clear point of entry into the administrative proceeding, thus rendering the Commission action invalid. See Manosata-88 v. State Department of Environmental Regulation, 417 So.2d 846 (Fla. 1st DCA 1982); Sterman v. Florida State University, 414 So.2d 1102 (Fla. 1st DCA 1982).
The order appealed is reversed and the cause remanded for further proceedings.
BOOTH and THOMPSON, JJ., concur.